EXHIBIT 10.65 AMENDED AND RESTATED PORT OF DUBUQUE PUBLIC PARKING FACILITY DEVELOPMENT AGREEMENT BETWEEN THE CITY OF DUBUQUE, IOWA AND DIAMOND JO, LLC This Amended and Restated Port of Dubuque Public Parking Facility Development Agreement (the Agreement) is made as of this 1st day of October, 2007by and between the City of Dubuque, a municipal corporation of the State of Iowa (City), and Diamond Jo, LLC (f/k/a DJ Gaming Company, LLC), a Delaware limited liability company (DJDJ). WHEREAS, DJ intends to develop a new casino in the Port of Dubuque of the City of Dubuque, Iowa, (the DJ Development) on real estate legally described on attached Exhibit A (the DJ Real Estate); and WHEREAS, in conjunction with the DJ Development, the parties believe that it is in both of their interests that City design, develop, finance and construct a public multi-level public parking facility to be owned and operated by City on real estate owned by City located adjacent to the DJ Real Estate and legally described on attached Exhibit B (the Public Parking Facility Real Estate) and as conceptually described on attached Exhibit C (the Public Parking Facility); and WHEREAS, in connection therewith the City and DJ have heretofore entered into a Port of Dubuque Public Parking Facility Development Agreement dated as of February 5, 2007, as amended by a First Amendment to Port of Dubuque Public Parking Facility
